                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CORTEZ DEON WILLIAMS                                                                PETITIONER

V.                                                                     NO. 1:20-CV-00043-GHD-RP

STATE OF MISSISSIPPI                                                              RESPONDENT

                                              ORDER

       Petitioner Cortez Deon Williams, proceeding pro se, filed the instant action seeking a

writ of habeas corpus under 28 U.S.C. § 2254. On March 13, 2020, Petitioner filed his first

motion to proceed in forma pauperis (“IFP”). Doc. #2. As Petitioner’s first application to

proceed IFP was incomplete, the Court entered an order directing Petitioner to submit a certified

copy of his inmate account information as required by 28 U.S.C. § 1915(a)(2). Doc. #4.

Seemingly in response to that order, Petitioner filed a second motion to proceed IFP on March

27, 2020. Doc. #6. His second application, however, lacks a certified copy of his inmate

account information, in that it has not been completed or signed by an authorized officer of the

relevant correctional facility. See 28 U.S.C. § 1915(a)(2). Thus, Petitioner’s application to

proceed IFP remains incomplete. Accordingly, Petitioner is directed to submit a certified copy

of his inmate account information—that is, it must be completed and signed by an authorized

officer of the petitioner’s place of confinement—within twenty-one (21) days from the date of

this order. Failure to do so may result in dismissal of this action.

        SO ORDERED, this the 31st day of March, 2020.

                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
